DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 2/25/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 1-12 and 14.

Regarding independent claim 1; Li et al. U.S. PGPUB No. 2011/0133072 discloses an ion mobility spectrometer, comprising; at least a first drift chamber 91, a first ionization chamber 101, a first switchable ion gate 1/5 for the controlled transfer of ions from the first ionization chamber 101 into the at least the first drift chamber 91 (“leading out the ions from the storage electrode 5 to a drift region 91 for detection by making the electric potential of the leading-out electrode 3 higher than the electric potential of the storage electrode 5 and by making the electric potential of the storage electrode 5 higher than the electric potential of the drift region inlet electrode 7” [0061]); a second drift chamber 91’ separated from the first drift chamber 91 (as illustrated in figure 1), a second ionization chamber 101, and a second switchable ion gate 1/5’ for the controlled transfer of ions from the second ionization chamber 101 into the second drift chamber 91’ ([0061]), wherein the first and second ionization chambers can be 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an ion mobility spectrometer comprising: a first ionization chamber that is a first switchable ion gate having a first counter electrode and a first injection electrode, the ionization chamber extending from the first counter electrode to the first injection electrode; wherein the ion mobility spectrometer is configured to provide ions 

Regarding dependent claims 2-12 and 14; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L MCCORMACK/Examiner, Art Unit 2881